Title: To George Washington from Nicholas Cooke, 23 February 1778
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence [R.I.] February 23d 1778.

I have been favoured with your Excellency’s Letter of the 3d instant inclosing a Proposal made to you by General Varnum for recruiting the two Continental Battalions raised by this State.
I laid the Letter before the General Assembly at their Sessions on the Second Monday in this Month, who considering the pressing Necessity of filling up the Continental Army, and the peculiarly difficult Circumstances of this State which rendered it in a manner impossible to recruit our Battalions in any other way, adopted the Measure. Liberty is given to every effective Slave to enter the Service during the War, and upon his passing Muster he is absolutely made free, and entitled to all the Wages, Bounties and Encouragements given by Congress to any Soldier inlisting into their Service. The Masters are allowed at the Rate of £120 for the most valuable Slave, and in Proportion for those of less Value. The Number of Slaves in this State is not great, but it is generally thought that 300, and upwards will be inlisted. I am with great Respect Sir, your Excellency’s Most Obedt humble Servt

Nichs Cooke

